Exhibit THE BLACK & DECKER CORPORATION DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS 1. Eligibility. Each member of the Board of Directors of The Black & Decker Corporation (the “Corporation”) who is not an employee of the Corporation or any of the Corporation's subsidiaries is eligible to participate in this Deferred Compensation Plan for Non-Employee Directors (the “Plan”). 2. Administration of Plan. The Plan will be administered by the Corporate Governance Committee of the Corporation’s Board of Directors (the “Committee”).The Committee shall have the power to delegate any part of its ministerial duties under the Plan to any person and to revoke such delegation of duties.The Committee shall have full power to interpret and administer the Plan, and the Committee's interpretations and actions shall be binding and conclusive on all persons for all purposes.Neither the Committee nor any person acting on its behalf shall be liable to any person for any action taken or omitted in connection with the interpretation and administration of the Plan unless attributable to willful misconduct or lack of good faith. 3. Participation. a. An eligible director may elect to defer all or any part of the compensation that would otherwise have been payable currently for services as a member of the Board of Directors (including fees payable for services as a member of a committee of the Board).An election must be executed and filed with the Secretary of the Corporation by the end of the calendar year preceding the calendar year the compensation will be earned.An election to defer all or any part of such compensation for any given calendar year will be irrevocable.A new director may elect to participate in the Plan by executing and filing an election with the Secretary of the Corporation prior to the commencement of the director's term of office. b. An election shall be in writing substantially in the form attached as Exhibit A. c. An election to participate in the Plan shall be effective from the date of the election and for all subsequent years until the calendar year following the year in which the participant files a revised election or a notice of termination. d. A participant may terminate participation in the Plan by executing and filing with the Secretary of the Corporation a notice of termination in such form as prescribed by the Secretary.Any such termination shall be effective at the end of the calendar year in which the notice is given.In the event of termination, the amount already deferred under the Plan and interest or other earnings thereon shall be paid to the participant only as stated in Section 6 of the Plan.A director who has filed a termination of election may thereafter file an election to participate in the Plan for any calendar year commencing after filing the election. 4. Deferred Cash Compensation Account. A general ledger account, hereinafter referred to as the “Deferred Compensation Account,” shall be established for the purpose of reflecting deferred compensation.All deferred compensation otherwise payable to the participant for the calendar year to which the election applies shall be credited to the Deferred Compensation Account, together with interest compounded semi-annually on January 1 and July 1 at a rate equal to the higher of the yield on the Income Fund of The Black& Decker Corporation Retirement Savings Plan or the T. Rowe Price Equity Index Fund during the period then ended.Alternatively, the participant may direct that cash compensation deferred hereunder be deemed invested in common stock of the Corporation, in which case the participant’s Deferred Compensation Account will be initially credited with the number of shares of common stock of the Corporation required under subsection B.7.b of the Corporate Governance Policies and Procedures Statement and subsequently adjusted for increases and decreases in the value of, and for dividends paid on, the common stock of the Corporation.
